UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F £REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number0-22216 CANADIAN ZINC CORPORATION (Exact name of Registrant as specified in its charter) Not applicable (Translation of Company’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 650 West Georgia Street, Suite 1710, Vancouver, British Columbia, V6B 4N9 (Address of principal executive offices) John Kearney 650 West Georgia Street, Suite 1710, Vancouver, British Columbia, V6B 4N9 Tel: (604) 688-2001 Fax: (604) 688-2043 (Name, Telephone, E-mail and/or facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Securities to be registered pursuant to Section 12(g) of the Act: Common Shares without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not applicable Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 118,900,563 Common Shares, without par value, as at December 31, 2009 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards Board £ Other T If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 T Item 18£ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T 1 TABLE OF CONTENTS CAUTIONARY NOTE TO U.S. INVESTORS CONCERNING ESTIMATES OF MEASURED, INDICATED OR INFERRED RESOURCES CONVENTION MEASUREMENT CONVERSION INFORMATION GLOSSARY OF NAMES AND TERMS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS PART I8 ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS8 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE8 ITEM 3.KEY INFORMATION8 ITEM 4.INFORMATION ON THE COMPANY22 ITEM 4A.UNRESOLVED STAFF COMMENTS71 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS72 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES87 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS102 ITEM 8.FINANCIAL INFORMATION103 ITEM 9.THE OFFER AND LISTING104 ITEM 10.ADDITIONAL INFORMATION105 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK114 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES115 PART II115 ITEM 13.DEFAULTS, DIVIDEND ARREARS AND DELINQUENCIES115 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS115 ITEM 15.CONTROLS AND PROCEDURES115 ITEM 16.[RESERVED]115 ITEM 16.AAUDIT COMMITTEE FINANCIAL EXPERT115 ITEM 16.BCODE OF ETHICS116 ITEM 16.CPRINCIPAL ACCOUNTANT FEES AND SERVICES116 ITEM 16.DEXEMPTIONS FROM THE LISTINGS STANDARDS FOR AUDIT COMMITTEES116 ITEM 16.EPURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS117 ITEM 16.FCHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT117 ITEM 16.GCORPORATE GOVERNANCE117 PART III118 ITEM 17.FINANCIAL STATEMENTS118 ITEM 18.FINANCIAL STATEMENTS118 ITEM 19.EXHIBITS119 SIGNATURES119 2 Cautionary Note to U.S. Investors Concerning Estimates of Measured, Indicated or Inferred Resources This Annual Report has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.Canadian mining terms in this Annual Report on Form 20-F are defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum – CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the United States Securities and Exchange Commission (“SEC”) Industry Guide 7 under the United States Securities Act of 1933, as amended, which permits U.S. mining companies, in their filings with the SEC, to disclose only those mineral deposits that a company can economically and legally extract or produce.Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Certain terms are used in this Annual Report, such as “measured,” “indicated,” and “inferred” “resources,” which are defined in and required by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted in reports and registration statements filed with the SEC. U.S. Investors should note that Canadian Zinc Corporation DOES NOT currently disclose any SEC Industry Guide 7 mineral reserves with regard to its mineral deposits at the Prairie Creek Mine site. Cautionary Note to Investors concerning estimates of Measured and Indicated Resources This document uses the terms “measured resources” and “indicated resources.”Investors are advised that while those terms are recognized and required by Canadian regulations, the SEC does not recognize them. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. Cautionary Note to Investors concerning estimates of Inferred Resources This document uses the term “inferred resources.”Investors are advised that while those terms are recognized and required by Canadian regulations, the SEC does not recognize them.“Inferred Resources” have significant uncertainty as to their existence, and as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or part of an inferred resource exists, or is economically or legally mineable. Accordingly, information contained in this Annual Report and the documents incorporated by reference herein contain descriptions of the Company’s mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder.U.S. investors are urged to consider closely the disclosure in this Annual Report. 3 Convention The terms “Canadian Zinc,” the “Company,” “we,” “us” and “our” as used in this Annual Report on Form 20-F, or “Annual Report,” refer to Canadian Zinc Corporation, a corporation organized under the laws of the province of British Columbia, Canada, except where the context requires otherwise. References throughout this Annual Report to a fiscal year refer to the fiscal year ended on December 31 of that year.“Fiscal 2009,” for example, refers to the fiscal year ended December 31, 2009. The Company’s financial statements are prepared in Canadian dollars and in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).These accounting principles conform in all material respects to accounting principles generally accepted in the United States of America (“U.S. GAAP”), except as disclosed in Note 20 to the financial statements for the fiscal year ended December 31, 2009.All references to “dollars” or “$” in this Annual Report are to Canadian dollars (“CDN”) and all references to “U.S. Dollars” or “US$” are to the currency of the United States of America.Solely for the convenience of the reader, this Annual Report contains translations of certain Canadian dollar amounts into U.S. Dollar amounts at specified rates. Measurement Conversion Information In this Annual Report, metric measures are used with respect to mineral properties described herein.For ease of reference, the following conversion factors are provided: 1 mile 1.6093 kilometres 1 metric ton (tonne) 2,205 pounds 1 foot - 0.305 metres 1 troy ounce 31.103 grams 1 acre 0.4047 hectare 1 imperial gallon 4.546 litres 1 long ton 2,240 pounds 1 imperial gallon 1.2010 U.S. gallons 4 Glossary of Names and Terms “Deposit” A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of a commodity, metal or metals to warrant further exploration and/or development expenditures.Such a deposit does not qualify as a commercially mineable ore body or as containing reserves of ore, unless final legal, technical, and economic factors are resolved. “Net Profits” Profits resulting from metal production from the property, less deduction of certain limited costs including smelting, refining, transportation and insurance costs. “Ore” A natural aggregate of one or more minerals which, at a specified time and place, may be mined and sold at a profit or from which some part may be profitably separated. “Reclamation” The restoration of land and the surrounding environment of a mining site after the metal is extracted. “Ton” Short ton (2,000 lbs.).1 Ton equals 0.907185 Metric Tons. “Tonne (t)” Metric ton (1,000 kilograms).1 Tonne equals 1.10231 Tons. National Instrument 43-101 Definitions National Instrument 43-101 requires mining companies to disclose reserves and resources using the subcategories of proven reserves, probable reserves, measured resources, indicated resources and inferred resources.Mineral resources that are not mineral reserves do not have demonstrated economic viability. A “mineral reserve” is the economically mineable part of a measured or indicated resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A mineral reserve includes diluting materials and allows for losses that may occur when the material is mined.A “proven mineral reserve” is the economically mineable part of a measured resource for which quantity, grade or quality, densities, shape and physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit.A “probable mineral reserve” is the economically mineable part of an indicated mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. A “mineral resource” is a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge.A “measured mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity.An “indicated mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic 5 viability of the deposit.The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. Mineral resources that are not mineral reserves do not have demonstrated economic viability.An “inferred mineral resource” is that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity.The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drillholes. A “feasibility study” is a comprehensive study of a mineral deposit in which all geological, engineering, legal, operating, economic, social, environmental and other relevant factors are considered in sufficient detail that it could reasonably serve as the basis for a final decision by a financial institution to finance the development of the deposit for mineral production.A “preliminary feasibility study” or “pre-feasibility study” is a comprehensive study of the viability of a mineral project that has advanced to a stage where the mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, has been established, and which, if an effective method of mineral processing has been determined, includes a financial analysis based on reasonable assumptions of technical, engineering, operating, economic factors and the evaluation of other relevant factors which are sufficient for a qualified person, acting reasonably, to determine if all or part of the mineral resource may be classified as a mineral reserve.“Cut-off grade” means (a) in respect of mineral resources, the lowest grade below which the mineralized rock currently cannot reasonably be expected to be economically extracted, and (b)in respect of mineral reserves, the lowest grade below which the mineralized rock currently cannot be economically extracted as demonstrated by either a preliminary feasibility study or a feasibility study.Cut-off grades vary between deposits depending upon the amenability of ore to mineral extraction and upon costs of production and metal prices. 6 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements that are made under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and under Canadian securities laws that involve a number of risks and uncertainties.Such statements are based on the Company’s current expectations, estimates and projections about the industry, management’s beliefs and certain assumptions made by it.We use words such as “expect,” “anticipate,” “project,” “believe,” “plan,” “intend,” “seek,” “should,” “estimate,” “future” and other similar expressions to identify forward-looking statements.The Company’s actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors. Statements about planned/proposed mine operations, anticipated future operating descriptions included in the Company’s Project Description Report (filed for permitting requirements), expected completion dates of pre-feasibility or feasibility studies, future cost estimates, expectations around the process for obtaining operating permits, the expected completion of acquisitions/transactions, the impact on the Company of future accounting standards, discussions of risks and uncertainties, anticipated commencement dates of mining or metal production operations, projected quantities of future metal production and anticipated production rates, operating efficiencies, costs and expenditures, business development efforts, the need for additional capital and the Company's production capacity are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict.Therefore, the Company's actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors.You should not place undue reliance on these forward-looking statements. Information relating to the magnitude or quality of mineral deposits is deemed to be forward-looking information.The reliability of such information is affected by, among other things, uncertainty involving geology of mineral deposits; uncertainty of estimates of their size or composition; uncertainty of projections relating to costs of production or estimates of market prices for the mineral; the possibility of delays in mining activities; changes in plans with respect to exploration, development projects or capital expenditures; and various other risks including those relating to health, safety and environmental matters. The Company cautions that the list of factors set forth above is not exhaustive.Some of the risks, uncertainties and other factors which negatively affect the reliability of forward-looking information are discussed in the Company's public filings with the Canadian securities regulatory authorities, including its most recent annual report, quarterly reports, material change reports and press releases, and with the United States Securities and Exchange Commission (the “SEC”).In particular, your attention is directed to the risks detailed in “Item 3.D.Key InformationRisk Factors” and similar discussions in the Company's other SEC and Canadianfilings concerning some of the important risk factors that may affect its business, results of operations and financial conditions.You should carefully consider those risks, in addition to the other information in this Annual Report and in the Company's other filings and the various public disclosures before making any business or investment decisions involving the Company and its securities. The Company undertakes no obligation to revise or update any forward-looking statement, or any other information contained or referenced in this Annual Report to reflect future events and circumstances for any reason, except as required by law.In addition, any forecasts or guidance provided by the Company are based on the beliefs, estimates and opinions of the Company’s management as at the date of this Annual Report and, accordingly, they involve a number of risks and uncertainties.Consequently, there can be no assurances that such statements will prove to be accurate and actual results and future events could differ materially from those anticipated in such statements.Except as required by law, the Company undertakes no obligation to update such projections if management’s beliefs, estimates or opinions, or other factors should change. 7 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS A. Directors and senior management Not applicable. B. Advisers Not applicable. C. Auditors Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE A. Offer statistics. Not applicable. B. Method and expected timetable Not applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data The following table sets forth our selected financial data of the Company. This selected financial data is derived from the Company’s audited financial statements and notes thereto as at December 31, 2009, 2008, 2007, 2006 and 2005.The Company’s financial statements have been prepared in accordance with Canadian GAAP, which differs in certain respects from U.S. GAAP; a discussion of the differences between Canadian GAAP and U.S. GAAP is contained in Note 20 to the audited financial statements.The selected financial data provided below is not necessarily indicative of the future results of operations or financial performance of the Company.The Company has not paid any dividends on its common shares and it does not expect to pay dividends in the foreseeable future.The selected financial data set forth below should be read in conjunction with “Item 5Operating and Financial Review and Prospects,” and the financial statements and the notes thereto and other financial information which appear elsewhere in this Annual Report. 8 Selected Financial Data (CDN$ in thousands, except share and per share data) Year ended December 31, Amounts in accordance with Canadian GAAP: Net (loss) $ )
